J. A03015/16

                             2016 PA Super 102

COMMONWEALTH OF PENNSYLVANIA,            :     IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                                         :
                                         :
                 v.                      :
                                         :
JERMAINE LANCIT                          :
               Appellant                 :     No. 2238 EDA 2014


                Appeal from the Order Entered July 31, 2014
            In the Court of Common Pleas of Philadelphia County
               Criminal Division No.: MC-51-CR-0035498-2013


BEFORE: GANTMAN, P.J., MUNDY,J., and DUBOW, J.

OPINION BY DUBOW, J.:                                 FILED MAY 18, 2016

      Appellant, Jermaine Lancit, appeals from the order entered July 31,

2014, in the Philadelphia Court of Common Pleas, denying his Petition for

Writ of Certiorari. After careful review, we agree that the Law of the Case

Doctrine barred a judge of the Court of Common Pleas, acting in an

appellate capacity, from granting a Writ of Certiorari to overrule another

judge of coequal jurisdiction. We therefore affirm.

      The trial court stated the relevant facts and procedural history as

follows:

      On December 18, 2013, the Honorable Felice Stack of the
      Municipal Court granted a Motion to Suppress in this matter for
      lack of reasonable suspicion and probable cause to pat down the
      Defendant. On January 17, 2014, the Commonwealth appealed
      Judge Stack's decision, submitting that the findings were "in
      clear error." On March 28, 2014, the Honorable Joan Brown of
      the Court of Common Pleas granted the Commonwealth's
J. A03015/16


      appeal, finding the lower court's decision to be erroneous and
      reversed the Motion to Suppress.        On April 14, 2014, the
      Defendant pled not guilty in front of the Honorable Robert Blasi
      and was found guilty following a stipulated trial on the facts. On
      the same day, the Defendant was sentenced to twelve (12)
      months of reporting probation.

      The Defendant filed a Writ of Certiorari to the Court of Common
      Pleas on May 5, 2014, stating that Judge Brown erred in
      reversing the Municipal Court's suppression decision.       [The
      Honorable Thomas Street, sitting in the Philadelphia Court of
      Common Pleas,] initially agreed with the Municipal Court thereby
      granting the Writ of Certiorari and reversing Judge Brown's
      previous decision on July 8, 2014. On July 10, 2014, the
      Commonwealth filed a Motion to Reconsider the Order granting
      the Defendant's Writ of Certiorari [to which the Defendant
      responded]. On July 31, 2014, [Judge Street] granted the
      Commonwealth's Motion to Reconsider and vacated [the] prior
      order that granted the Defendant's Writ of Certiorari.

Supplemental Pa.R.A.P. 1925(a) Opinion, dated 5/8/15, at 1-2.

      On August 1, 2014, Appellant filed a Notice of Appeal to this Court.

Appellant frames the issue on appeal as follows:

      Was it not error for the Court of Common Pleas judge, sitting as
      a post-trial en banc court of review on [A]ppellant’s petition for
      writ of certiorari to the Municipal Court of Philadelphia, to
      determine that it could not review a pre-trial suppression ruling
      made interlocutorily by a different judge of the same Court of
      Common Pleas?

Appellant’s Brief at 3.1




1
  We expressly reject Appellant’s unsubstantiated assertion that Judge Street
acted with the powers of an en banc panel. Although Appellant is correct
that an en banc panel is not barred from revisiting the ruling of a single
member of the same court, Appellant does not cite any statute or case law
vesting en banc power in a single judge sitting on the Court of Common
Pleas hearing an appeal from Municipal Court.



                                    -2-
J. A03015/16


      Appellant’s 1925(b) Statement and brief to this Court do not argue the

merits of the underlying stop or ask this Court to review Judge Brown’s

ruling on the Motion to Suppress. Thus, the only issue properly before this

Court is whether Judge Street had the authority to review Judge Brown’s

ruling on the Motion to Suppress. Accordingly, the issue before us pertains

to the applicability of the Law of the Case Doctrine.

      Whether the Law of the Case Doctrine precludes review in a given

situation is a pure question of law. Jones v. Rivera, 866 A.2d 1148, 1150

(Pa. Super. 2005) (citing Durante v. Pennsylvania State Police, 809 A.2d

369, 371 (Pa. 2002). Therefore, our standard of review is de novo. Id.

      Pennsylvania’s well-established Law of the Case Doctrine bars a judge

from revisiting rulings previously decided by another judge of the same

court, absent exceptional circumstances.     Commonwealth v. Starr, 664

A.2d 1326, 1333 (Pa. 1995). The Law of the Case Doctrine is an important

tool of judicial efficiency that “serves to protect the expectations of the

parties, to insure uniformity of decisions, to maintain consistency in

proceedings, to effectuate the administration of justice, and to bring finality

to the litigation.” Zane v. Friends Hosp., 575 Pa. 236, 243, 836 A.2d 25,

29 (2003).

      Three “related but distinct” rules comprise the Law of the Case

Doctrine:

      (1) upon remand for further proceedings, a trial court may not
      alter the resolution of a legal question previously decided by the


                                     -3-
J. A03015/16


      appellate court in the matter; (2) upon a second appeal, an
      appellate court may not alter the resolution of a legal
      question previously decided by the same appellate court;
      and (3) upon transfer of a matter between trial judges of
      coordinate jurisdiction, the transferee trial court may not alter
      the resolution of a legal question previously decided by the
      transferor trial court.

Starr, supra at 1331 (emphasis added) (citations omitted).

      When a defendant who is convicted in Philadelphia Municipal Court files

a Petition for a Writ of Certiorari, “the Philadelphia Court of Common Pleas

sits as an appellate court.”   Commonwealth v. Coleman, 19 A.3d 1111,

1118-19 (Pa. Super. 2011) (citations omitted).

      Ignoring the appellate nature of the Court of Common Pleas in this

case, Appellant urges us to recognize a pre-trial / post-trial distinction

between the judges of the Court of Common Pleas in this case. He avers

there is a well-established authority that post-trial courts can overrule pre-

trial courts. He further argues that in the instant case, Judge Street sat as a

post-trial appellate court with some extra-appellate power beyond that of

Judge Brown as a pre-trial appellate court.        Appellant’s assertions are

without foundation in law, and his argument – that Judge Brown’s review of

the case should be understood solely as a post-sentence review – is

unpersuasive.

      As our Supreme Court has made clear, an appellate court may not

alter the resolution of a legal question previously decided by the same

appellate court. See Starr, supra at 1331. The procedural posture of this



                                     -4-
J. A03015/16


case falls squarely within the Law of the Case Doctrine governing second

appeals to the same appellate court.   See Commonwealth v. Williams,

125 A.3d 425, 431 (Pa. Super. 2015) (noting that, under the Law of the

Case Doctrine, an appellant convicted in Municipal Court after his motion to

suppress was denied by the Court of Common Pleas in an interlocutory

appeal would be “legally prohibited from asking the [Court of Common

Pleas] to overrule another judge of the [Court of Common Pleas].”)

(emphasis in original).

      When Judge Stack, sitting in Municipal Court, granted Appellant’s

Motion to Suppress, the Commonwealth properly sought an appeal in the

Court of Common Pleas.     See Pa.R.Crim.P. 1005.   Judge Brown, sitting in

the Court of Common Pleas in an appellate capacity, then reversed the

suppression order. Appellant was then tried and convicted back in Municipal

Court. Appellant properly filed a Writ of Certiorari in the Court of Common

Pleas, where Judge Street sat in the same appellate capacity.           See

Pa.R.Crim.P. 1006(1)(b) (giving the defendant the option of seeking either

certiorari or a trial de novo in the Court of Common Pleas following a

conviction in Municipal Court).

      We find that Judge Street properly determined that Judge Brown

“already acted in an appellate role . . . for purposes of the suppression

motion” and that Judge Street was therefore “barred from reversing another




                                   -5-
J. A03015/16


judge similarly seated when the issues and facts remain unchanged.”

Supplemental Pa.R.A.P. 1925(a) Opinion, dated 5/8/15, at 7.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/18/2016




                                   -6-